Mikoll, J. P.
Appeals (1) from an order of the Supreme Court (Connor, J.), entered October 13, 1992 in Greene County, which denied plaintiffs motion to vacate a default judgment entered against it, and (2) from an order of said court, entered October 13, 1992 in Greene County, which granted defendant Grapeville Agency’s motion to amend the caption of the action.
A party seeking to vacate a default must demonstrate a reasonable excuse for the default, a meritorious claim and the absence of willfulness (Ryan v Ryan, 177 AD2d 895). Plaintiff has failed to demonstrate legal merit to his claim or a legitimate excuse for his willful failure to appear for trial on the date set by court order as a day certain. There was no abuse of Supreme Court’s discretion in denying the motion to vacate the default judgments.
Yesawich Jr., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the orders are affirmed, with one bill of costs.